Citation Nr: 1417251	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Waco, Texas Ohio Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The weight of the evidence is against a finding that it is at least as likely as not that the Veteran's sleep apnea began during his military service, was directly caused by his military service, or is secondary to his service connected diabetes mellitus. 


CONCLUSION OF LAW

Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  
 
The Veteran essentially contends that his service-connected type II diabetes mellitus contributed to causing or has aggravated his sleep apnea.  The Veteran does not contend, and his service treatment records do not suggest, that he had sleep apnea during service.  

Service treatment records are silent for any diagnosed of sleep apnea and the Veteran was not actually diagnosed with sleep apnea for more than a decade after he separated from service following a lengthy, honorable military career.  Medical records show he has been diagnosed with diabetes since the 1990s.  In May 2009, approximately 17 years after separating from service, the Veteran underwent a sleep study at a VA facility.  A physician diagnosed moderate obstructive sleep apnea/hypopnea.

In September 2009, the Veteran submitted a claim for service connection for sleep apnea, asserting that his sleep apnea was adjunct to his service-connected diabetes.  

The Board is fully aware of the Veteran's contention that his sleep apnea is secondary to his diabetes mellitus.  However, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disease such as sleep apnea.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, his opinion is insufficient to provide the requisite nexus between his sleep apnea and his service connected diabetes mellitus. 

Nevertheless, given the Veteran's contention, VA sought out a medical opinion to determine the etiology of the Veteran's sleep apnea, including whether it was secondary to his diabetes mellitus.

In March 2010, a VA examiner reviewed the Veteran's claims file, but ultimately found that it was less likely than not that the Veteran's sleep apnea was secondary to his diabetes mellitus.  The examiner explained that the current medical literature did not support a connection between sleep apnea and diabetes, citing to a 2009 article in the medical journal Thorax.  The examiner found that the Veteran's primary risk factors for sleep apnea were related to obesity and oropharyngeal anatomy.  

Based on this opinion, the RO denied the Veteran's claim.  The Veteran filed a notice of disagreement with the rating decision and submitted a medical journal article entitled Diabetes and Sleep Apnea, 19 Sleep S225-228 (1996), Kingman P. Strohl, M.D.  The author of the article noted that there was literature suggesting the possibility of links between the two conditions, but even he characterized the literature then available as "highly speculative" as to such links.  The author noted evidence that obesity was associated both with diabetes and with sleep apnea, and stated that "it is logical to believe that abnormalities in insulin resistance could play a role in obstructive sleep apnea."  The author noted that different studies supported and disputed that abnormalities of insulin action are present in obstructive sleep apnea.  The author concluded that further studies regarding the links between diabetes, sleep apnea, obesity, and hypertension would be helpful in preventing and treating the disorders.

The Board has thoroughly read the article submitted by the Veteran, and acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's condition.  Moreover, the opinions and conclusions contained in the article are highly speculative in their own right and do not actually link sleep apnea to diabetes mellitus.  As such, the Board concludes that this study is insufficient to establish the required medical nexus between the Veteran's sleep apnea and his diabetes mellitus.  

Additionally, it is noted that the article submitted by the Veteran was published in 1996, more than a decade before the VA examiner's opinion was obtained.  The VA examiner noted that he had reviewed the medical literature in reaching his opinion, which presumably would have captured the 1996 article submitted by the Veteran.  However, even if the examiner did not specifically review that article, the fact remains that the article's main conclusion was that the potential relationship between diabetes mellitus and sleep apnea should be studied further.  Here, the VA examiner cited to a 2009 study in concluding that the current medical literature did not support a causal relationship between diabetes mellitus and sleep apnea.
 
For the reasons specified above, the Board finds that the VA examiner's opinion is the most probative evidence of record and it is therefore entitled to the greatest amount of weight.  When this is done, the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's sleep apnea began during his military service, was directly caused by his military service, or is secondary to his service connected diabetes mellitus.  As such, the criteria for service connection have not been met and the claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his sleep apnea.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

A medical opinion was also obtained, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for sleep apnea is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


